Citation Nr: 1229994	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-35 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder, to include as secondary to acquired psychiatric disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to acquired psychiatric disorder.

4.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to acquired psychiatric disorder.

5.  Entitlement to service connection for gout, to include as secondary to acquired psychiatric disorder.

6.  Entitlement to service connection for hypercholesterolemia, to include as secondary to acquired psychiatric disorder.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to September 1972. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in December 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder. 

The Board notes that in the previous adjudications of the Veteran's claim of service connection for an acquired psychiatric disorder only the PTSD aspect was addressed.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Essentially, the Court found that a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the veteran.  In fact, the Veteran's accredited representative contended in an April 2012 statement that the Clemons holding should be applied to this case.  Moreover, as detailed below, there is competent medical evidence which relates an acquired psychiatric disorder other than PTSD to the Veteran's purported stressor in this case.  

The Board notes, however, that service connection was previously denied for an acquired psychiatric disorder (identified as "nervous condition") in October 1976.  In light of this prior denial, new and material evidence is required to reopen before the Board can address the merits of the underlying service connection claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  Although the RO did not address the new and material aspect of this claim, for the reasons stated below the Board finds that such evidence is of record that is sufficient to reopen the previously denied claim.  Therefore, there is no prejudice to the Veteran by the Board proceeding with adjudication of the new and material evidence matter in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

This case was previously before the Board in February 2010, at which time it was remanded for further development to include obtaining verification through official channels regarding the Veteran's purported stressors, and a VA medical examination to address the nature and etiology of his claimed PTSD.  As detailed below, the record reflects that such development was accomplished on remand.  However, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding this claim, as well as his claims of service connection for heart disease, hypertension, gout, and diabetes.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


As an additional matter, the Board notes that in February 2010 it found that the Veteran also raised informal claims of entitlement to service connection for arthritis, anemia, renal insufficiency, and "endocrinopathies" in the October 2008 substantive appeal.  The Board referred these issues to the RO for any appropriate action.  These claims were subsequently denied by a January 2011 rating decision, and nothing in the record reflects the Veteran perfected or even initiated an appeal to that decision.  Therefore, the Board does not have jurisdiction to address these claims.  See 38 C.F.R. §§ 20.200, 20.302 (2011).

The Veteran recently raised the issue of entitlement to service connection for glaucoma, to include as secondary to PTSD.  See the Veteran's statement dated in May 2010.  As this matter has not yet been adjudicated, it is referred to the Agency of Original Jurisdiction for the appropriate action.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  In October 1976, VA found that no further action could be taken regarding the Veteran's claim of service connection for a nervous condition unless he submitted additional evidence.  He was informed of this determination, including the fact that he could submit additional evidence and/or appeal this determination.  Following the submission of a statement from the Veteran, the RO informed him that his claim was denied, in December 1976, and provided him with appellate rights.  The Veteran did not initiate an appeal.

3.  The evidence received since the December 1976 determination in this case was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

4.  Hypercholesterolemia (high cholesterol) is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

2.  Service connection is not warranted for hypercholesterolemia.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the Veteran's claim of service connection for an acquired psychiatric disorder.  Therefore, no further discussion of the VCAA is warranted with respect to this aspect of his appeal as any deficiency has been rendered moot.

Regarding the claim of service connection for hypercholesterolemia, the Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in September 2007, which is clearly prior to the March 2008 rating decision that is the subject of this appeal.  He was also sent additional notification via a June 2010 letter, followed by readjudication of the appeal by December 2011 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

In pertinent part, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the September 2007 letter included information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his hypercholesterolemia claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the hypercholesterolemia claim.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the December 2009 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  

With respect to the aforementioned December 2009 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ identified the current appellate claims, and asked questions to clarify the Veteran's contentions.  Although the VLJ did not specifically apprise the Veteran of the elements necessary to substantiate his claims, the Veteran, through his testimony and statements submitted by and on behalf of his appeal, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

VA also substantially complied with the Board's remand instructions, as relevant to the hypercholesterolemia claim, by obtaining Social Security Administration records; asking the Veteran to provide or identify any additional relevant medical records, including the records of Dr. Swicegood; and by obtaining service personnel records and recent VA medical records.  

The Board acknowledges that no VA medical examination has been accorded to the Veteran regarding his hypercholesterolemia claim.  The Board acknowledges that VA treatment records dated in 2011 and 2012 were added to the Veteran's Virtual VA file in January and July 2012, which is after the case was last adjudicated below by the December 2011 SSOC, and no waiver of initial consideration of such evidence has been associated with this evidence pursuant to 38 C.F.R. § 20.1304.  However, these records are not pertinent to the issue of whether service connection is warranted for hypercholesterolemia.  As detailed below, there is already competent medical evidence of record showing hypercholesterolemia.  Nevertheless, as detailed below this is not considered a disability for which service connection may be established by VA.  As such, there is no prejudice to the Veteran in proceeding with adjudication of this case as the additional records do not alter the relevant facts of this case.  Moreover, there is no reasonable possibility that any medical examination would substantiate this claim.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case regarding the hypercholesterolemia claim.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  New and Material Evidence

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  In addition, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen, 10 Vet. App. at 141.

The Board also notes that there has been a significant change in the law regarding PTSD claims during the pendency of this case.  Specifically, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.  

In this case, the record reflects the Veteran initiated a claim of service connection for an acquired psychiatric disorder ("nervous condition") in September 1976, at which time he indicated it began in January 1972.  Thereafter, an October 1976 letter informed him that his claim for compensation based on disability resulting from a nervous condition had been reviewed, but that available records did not show that he received treatment for this condition during service nor was it recorded in the report of his examination at the time of discharge.  The letter also stated that no further action may be taken on this case unless he submitted evidence to show that the condition was incurred in or aggravated by his military service and still exists.  In addition, the letter provided examples of the types of evidence which could support such a claim.  Finally, the letter stated that if he had no new evidence to submit but believed this decision was incorrect, he was directed to a Notice of Procedural and Appeal Rights printed on the back of the letter.

In short, the October 1976 letter informed the Veteran that his claim was being denied unless he submitted evidence showing he currently had a nervous condition and that it was etiologically linked to his military service.  The Veteran did submit a statement following this letter informing the RO that an incident occurred about the time of his termination fro active service "which was a result of [his] condition" which he still had.  He stated that the condition went unnoticed at separation but did not stop.  He reported that he was urged to get medical help but did not.  He also stated that he had an examination when he tried to sign up for the Army Reserve but he was rejected for "high blood."  The Board finds that this document is not a notice of disagreement as the Veteran merely provided information and did not express dissatisfaction with the determination in terms which could be construed as evidencing a desire for review of that determination as was required by the criteria in effect at that time.  See VA regulation § 19.113 (1976).    

The RO then wrote to him in November 1976 and informed him that he should send the dates of medical treatment during service, statements from others who had knowledge of his disability during service or at the earliest date following discharge and statements from doctors or other persons who treated or observed him after discharge to the present.  He was informed to send the evidence as soon as he could.  The Veteran did not respond.  In December 1976, the RO informed him the claim for a nervous condition was denied as the evidence did not establish that a nervous condition was incurred in or permanently aggravated by service.  The letter indicated that appellate rights were enclosed.  

The Board finds that the Veteran did not perfect or even initiate an appeal as to the December 1976 denial of service connection for a nervous condition.  The finality of the October 1976 decision was vitiated by the Veteran's submission.  Following the issuance of the December 1976 denial, the Veteran did not submit any new and material evidence or a notice of disagreement within one year.   

In view of the foregoing, the Board finds that service connection was previously denied for an acquired psychiatric disorder in December 1976, that the Veteran was informed of this determination to include his right to appeal, and that he did not submit additional evidence regarding this claim nor appeal this denial.  Therefore, this decision is final.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

In this case, the evidence of record at the time of the prior denial includes the Veteran's service treatment records, as well as his original application for benefits in which he indicated his nervous condition originated in January 1972.  However, no indication of any nervous condtion or psychiatric problems is indicated in the service treatment records.  In fact, his psychiatric condition was clinically evaluated on an October 1970 service examination, as well as his August 1972 separation examination.  The Veteran wrote on the separation examination report that he was in good health.  

The evidence added to the record since December 1976 includes additional statements from the Veteran, his testimony at the December 2009 Board hearing, and post-service medical records which cover a period through 2011.

In his statements, the Veteran described the racism he experienced in service, especially while stationed in Germany.  In particular, he related an incident where after listening to "one black militant U.S. Army soldier" give an "electrifying" speech about racism, a group of black soldiers attacked and killed a white soldier.  While the Veteran did not participate in the attack, he allegedly rendered first aid to one of the black soldiers involved.  He later stated that the black soldiers involved in this incident were caught. 

Similarly, the Veteran testified regarding this incident at the December 2009 Board hearing.  Specifically, he testified that a group of intoxicated soldiers awakened him one evening for a "radical meeting" in which they proposed to attack "any type military personnel" as retribution for perceived discrimination.  The Veteran encouraged the group not to proceed with the plan, but later, the group told the Veteran that they had killed a white soldier.  One of the participants in the attack sustained a leg wound and the Veteran attempted to "patch him up."  See Transcript, p. 6.  He also provided the last names and ranks of the three alleged assailants; testified that two of them were from his unit/headquarters company while the third was from a distant battalion.  Id. at p. 7. The Veteran stated that the incident occurred approximately one and one-half months prior to his discharge from service (i.e., July to September 1972) and that military police subsequently conducted an investigation.  Id. at p. 8.  The Veteran also described his childhood as "normal" and could not attribute his PTSD to any other incident. 

The Board notes that there is competent medical evidence showing the Veteran currently has an acquired psychiatric disorder.  For example, VA treatment records dated in May 2007 includes findings of PTSD from childhood abuse; dysthymia; and psychosis not otherwise specified (NOS).  Moreover, a December 2010 VA examination found that based on the Veteran's report, presentation, electronic and claims file records and military service it appeared that he did not meet the criteria for PTSD at this time.  Nevertheless, the Veteran did meet the criteria for anxiety disorder NOS.  Further, the examiner opined that this condition was caused by the "militant black soldiers killing incident."

In short, the Veteran has provided information regarding the purported incident/stressor that was the cause of his current acquired psychiatric disorder, there is competent medical evidence showing he does have an acquired psychiatric disorder, as well as competent medical evidence linking the current disability to this purported incident/stressor.  No such evidence was of record at the time of the December 1976 denial.  The Board also notes that the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence received since the December 1976 determination in this case was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows the presumption that the evidence submitted to reopen is true without regard to the other evidence of record no longer applies.

As noted in the Introduction, for the reasons addressed in the REMAND portion of the decision below, further development is required with respect to the Veteran's claim of service connection for an acquired psychiatric disorder.

I. Hypercholesterolemia

As previously acknowledged by the Board in February 2010, the competent medical evidence of record reflects that the Veteran currently has hypercholesterolemia.  Hypercholesterolemia is defined as excess of cholesterol in the blood.  See Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  However, there is no indication of any such finding in his service treatment records.  More importantly, findings of elevated cholesterol such as hypercholesterolemia are actually laboratory results and not, in and of themselves, ratable disabilities for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities).

In Brammer  v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress had specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent medical evidence to exist.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  Here, although the record shows that the Veteran has been diagnosed with hypercholesterolemia, absent proof of a current disability, not just mere laboratory findings, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (Clarifying that the Veteran need only have the claimed disability at the time he files his claim, even if it subsequently resolves before VA adjudicates or decides his claim).  In the absence of a disability or persistent or recurrent symptoms of a disability, a VA examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hyperlipidemia.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

Service connection for hypercholesterolemia is denied.


REMAND

As detailed above, there is competent medical evidence of record which relates which relates a current acquired psychiatric disorder ("anxiety disorder NOS") to the Veteran's purported stressor.  Therefore, the resolution of this claim depends upon whether the record confirms that this purported stressor actually occurred.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).

The record reflects that service connection was denied below because it was found that the record did not show the Veteran's purported stressor actually occurred.  However, in denying the claim, to include the most recent SSOC in December 2011, only the matter of PTSD was addressed.  In other words, it does not appear the matter of whether service connection for an acquired psychiatric disorder other than PTSD was warranted in this case as required by the holding of Clemons, supra.  This is of particular significance in this case as the December 2010 VA medical examination in this case actually attributed an acquired psychiatric disorder other than PTSD as being due to the alleged stressor.  Therefore, even if the record does not show such a stressor actually occurred, the interests of procedural due process mandate that this aspect of the Veteran's claim be addressed in the first instance below.

The Board also notes, in regard to the purported stressor, that the Veteran has not alleged the purported stressor occurred while engaged in combat, nor does the record otherwise reflect he engaged in combat while on active duty.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) regarding combat service is not for consideration in this case.  Also, the Veteran has not indicated that he has PTSD due to fear of hostile military or terrorist activity as defined by the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3), nor is his purported stressor the kind that is otherwise consistent with the places, types, and circumstances of his military service.  Consequently, there must be independent evidence to validate the existence of this stressor.

Efforts were undertaken to validate this stressor through official channels.  As detailed in a February 2008 Formal Finding, a determination was made that the information required to corroborate the stressful events of the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow the for meaningful research of Marine Corps of National Archives and Records Administration (NARA) records.  It was noted that a request for PTSD records was sent to the National Personnel Records (NPRC) in July 2007, with PTSD records received in September 2007.  These PTSD records appear to be the Veteran's service personnel records, as well as a notation from NPRC that the Veteran had no Vietnam service.

As detailed by a subsequent December 2011 Formal Finding, a request was sent to the U.S. Army Crime Records Center (ACRC) in May 2011 that they attempt to verify if there were any records or incident reports pertaining to the Veteran's account of three black soldiers attacking a white soldier while he was stationed in Germany.  These letters also provided the dates of the alleged incident, the names of the alleged assailants, as well as the unit to which the Veteran and two of the purported assailants were assigned.  In May 2011, the ACRC responded that there were "no records."

No other official source appears to have been contacted in an attempt to provide the purported stressors.  However, the earlier Formal Finding of February 2008 indicated that a request could be made to the JSRRC itself if the Veteran provided additional details, and yet no such request appears to have been made after he provided such details.  Moreover, no attempts were made to obtain morning reports for the Veteran's unit during the period of the purported incident even though it has been asserted that a number of the participants belonged to this same unit.  Therefore, the Board finds that further efforts should be made to verify the Veteran's purported stressors through official sources.

Inasmuch as a remand is already required in this case, the Board finds that the Veteran should also be provided with another opportunity to present details regarding his purported stressor to include the name of the alleged victim in this case if possible.

Turning to the other service connection claims, the Board previously noted in February 2010 that the Veteran's service treatment records were negative for a diagnosis of or treatment for a heart condition, hypertension, gout, or diabetes mellitus.  Further, the Veteran has not contended that these disabilities were directly incurred while on active duty.  Rather, his contention has been that they were either caused or aggravated by his acquired psychiatric disorder.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Therefore, these claims are inextricably intertwined with the acquired psychiatric disorder claim, and the Board must defer adjudication of these claims until the development deemed necessary for the acquired psychiatric disorder claim has been accomplished.

The Board notes that it stated in the body of the February 2010 remand that the Veteran has not been afforded VA examinations to determine whether the currently diagnosed heart condition, hypertension, gout, and diabetes mellitus were related to service.  As such, the Board stated that the RO should schedule the Veteran for these examinations.  However, no such development was directed in the action paragraphs portion of this remand.  Moreover, as there is no indication of the claimed disabilities in the service treatment records, and no other basis for establishing service connection for these disabilities is demonstrated other than as secondary to the acquired psychiatric disorder, it appears that no such development is actually warranted unless service connection is established for the acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.).  (Emphasis added).  Granted, if service connection is established for the acquired psychiatric disorder, then the Veteran should be accorded VA medical examination to address his secondary service connection claim regarding these disabilities.

Since new examinations may be necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's acquired psychiatric disorder, heart disease, hypertension, diabetes mellitus type II, and gout should be obtained while this case is on remand.

Finally, it is noted that the Veteran reported in his October 1976 statement that he underwent an examination when he attempted to enter the Army Reserve but that he was rejected for "high blood."  Attempts to obtain this documentation should be made on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran to provide additional details regarding his purported stressor(s), to include the name of the alleged victim from the attack by his fellow soldiers if possible.

2.  After obtaining additional details from the Veteran regarding his purported stressors, and/or giving him sufficient time to respond to the request, the AMC/RO should make another attempt to verify his purported stressor(s) through official channels.  Such efforts should include a request to the JSRRC, as well as a search of the morning reports for the Veteran's unit which covers the relevant period of July to September 1972.  It is noted that records show a fellow soldier "F.J." was in the stockade in July 1972 pending a trial.

3.  Attempt to obtain the Army Reserve enlistment examination report that the Veteran referred to in his October 1976 statement.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  The AMC/RO should also obtain the names and addresses of all medical care providers who have treated the Veteran for his acquired psychiatric disorder, heart disease, hypertension, diabetes mellitus type II, and gout since September 2010.  After securing any necessary release, the RO should obtain those records not on file.

5.  The AMC/RO should make a formal determination as to whether the Veteran's purported stressor actually occurred.  

If and only if the record reflects the Veteran's purported stressor has been verified, then he should be accorded VA medical examination(s) to address his claim of secondary service connection for heart disease, hypertension, diabetes mellitus type II, and gout.  The claims folder should be made available to the examiner for review before the examination; the examiner(s) must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disease, hypertension, diabetes mellitus type II, and/or gout were caused or aggravated by his acquired psychiatric disorder.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond normal progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner(s) determines an opinion cannot be provided without resort to speculation.

6.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, if additional examination(s) are conducted in this case, the AMC/RO should review these examination report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMC/RO's determination should reflect consideration of whether service connection is warranted for an acquired psychiatric disorder other than PTSD, in addition to the PTSD itself.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in December 2011, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


